Title: To John Adams from William Tudor, 4 April 1775
From: Tudor, William
To: Adams, John


     
      Dear Sir
      Boston Apl. 4th. 1775
     
     The interesting Advices we rec’d here on Sunday, and which the Papers will acquaint You, have had almost as great an Effect on People in this Town, as the Arrival of the Port Bill produc’d. The Women are terrify’d by the Fears of Blood and Carnage. The Merchants are dispirited, by the Expectation of Lord North’s Bill for the Prevention of the Newfoundland Fishery; and the Trading to any Parts but G. Britain or English W. Indies. They now begin to think England can do more easily without Us, than we at first Thought. What Cowards does Interest make men! Thank God our Salvation is not dependent On the Virtue of Merchants, if it was—our Perdition would be unadvoidable.
     Americans may now shew whether they deserve Freedom, by discovering Resolution and to prefer Poverty to Slavery.
     I hope The Gloom which at present prevails will go off in a Day or two, as it did after first June last. And the Spirit of Liberty, Glory, Honour, Virtue succeed, and glow with tenfold Warmth.
     It has been wish’d that Novanglus would for a Week or two quit the Pursuit of Massachusettensis and give Us some Strictures, on these new Manoevres, and infernal Measures.
     
      Your very hum. Servt.,
      Wm Tudor
     
     
      If it would not be too much Trouble I should be much oblig’d to Mrs. Adams for a Copy of Collins’s Elegy on the Death of the Patriots that fell at Culloden. My little Friend John, has it by Heart.
     
    